Citation Nr: 1205144	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  09-00 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to restoration of a 100 percent disability rating for service-connected residuals of adenocarcinoma of the prostate (also claimed as incontinence), currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the military from March 1959 to February 1969.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that reduced the disability rating from 100 percent to 40 percent for service-connected residuals of adenocarcinoma of the prostate (also claimed as incontinence).


FINDINGS OF FACT

1.  On November 16, 2007, the RO issued a notice of a proposed reduction for the service-connected residuals of adenocarcinoma of the prostate from 100 to 40 percent, along with the Veteran's procedural rights under 38 C.F.R. § 3.105(e) to dispute the reduction.  

2.  Only 56 days later, in a rating decision and concurrent notice dated on January 11, 2008, the RO implemented a reduction of the disability to 40 percent.  

3.  The RO did not provide the Veteran the full 60-days, required by law (see 38 C.F.R. § 3.105(e)), for the presentation of additional evidence to show that compensation payments should be continued at their present level.

4.  Because the RO's January 2008 rating decision failed to follow the provisions of 38 C.F.R. § 3.105(e) prior to reducing the rating, the rating reduction is void ab initio.  



CONCLUSION OF LAW

The criteria for restoration of a 100 percent rating for residuals of adenocarcinoma of the prostate have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.105(e), 4.115b, Diagnostic Code (DC) 7528 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to restore the 100 percent rating for service-connected residuals of adenocarcinoma of the prostate is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

The procedural and medical history of this case is as follows.  The Veteran has a history of adenocarcinoma of the prostate, diagnosed in approximately 2000.  By March 2007, the Veteran had been diagnosed with and treated for prostate cancer.  At that time, he presented with a PSA of 7.9 and biopsies disclosing a Gleason 7 prostate cancer bilaterally with a positive margin at the bladder neck.  On March 16, 2007, the Veteran underwent a surgical procedure by Dr. C.J. on his prostate gland to treat the prostate cancer, namely a radical prostatectomy.  On June 22, 2007, the Veteran received follow-up treatment from Dr. C.J., who noted his wounds as well-healed and his PSA as "undetectable."  The physician assessed "prostate cancer without recurrence."  Dr. C.J. noted the next follow-up treatment would be in another 3 months, to check the Veteran's urinary control problems since the surgery.

In May 2007, the Veteran had filed a service-connection claim for prostate cancer.  Accordingly, in an October 2007 rating decision, the RO established service connection for adenocarcinoma of the prostate, and assigned an initial 100 percent rating, retroactively effective from May 31, 2007, the date of the informal claim.  
Later that month, on October 29, 2007 (over six months after the March 2007 surgery), the RO arranged for a VA genitourinary examination to reassess his prostate cancer residuals.  

By rating action in November 2007, the RO proposed to reduce the 100 percent evaluation assigned for the Veteran's service-connected residuals of adenocarcinoma of the prostate to 40 percent.  He was notified of the proposal later that month, and informed he had 60 days to respond.  The January 2008 rating decision then reduced the disability rating from 100 to 40 percent, prospectively effective as of April 1, 2008.  

The Veteran's service-connected adenocarcinoma of the prostate was originally rated as 100 percent disabling under 38 C.F.R. § 4.115b, Diagnostic Code (DC) 7528, malignant neoplasms of the genitourinary system.  A Note for DC 7528 provides that following the cessation of surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is to be rated on residuals, as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b.

The Board must determine if the procedural requirements of 38 C.F.R. § 3.105(e) were met as prescribed by the very language in the note to Diagnostic Code 7528.  But see Tatum v. Shinseki, No. 08-3782 (Nov. 8, 2010) (there must be a reduction of a running 100 percent award under DC 7528 for the provisions of 38 C.F.R. § 3.105(e) to operate).

VA regulations provide that where a reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance is to be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified of the contemplated action and furnished detailed reasons.  The beneficiary must be given 60 days for the presentation of additional evidence.  38 C.F.R. § 3.105(e) (2011).

So, the preliminary matter in this case is whether the RO followed the procedural protections for reducing the Veteran's prostate cancer residuals, from 100 to 40 percent, as set forth in 38 C.F.R. § 3.105(e).  

Importantly, the RO did not satisfy a critical due process requirement under 38 C.F.R. § 3.105(e), specifically governing the duration of opportunity for presenting additional evidence to dispute the proposed reduction.  As mentioned, under 38 C.F.R. § 3.105(e), the beneficiary must be given 60 days for the presentation of additional evidence.  

The RO's proposed rating reduction from 100 to 40 percent was dated on November 9, 2007; this proposed rating decision stated the fact of the proposed reduction, but did not detail the due process protections the Veteran was owed under § 3.105(e).  It was not until November 16, 2007 that the RO issued a notice to the Veteran of the proposed reduction and the Veteran's procedural rights under 38 C.F.R. § 3.105(e) to dispute the reduction.  This notice, at his address of record, was the first to detail to the Veteran that he had a 60 day opportunity to present additional evidence.  The Veteran did not submit any additional evidence at that time.

Only 56 days later, on January 11, 2008, the RO implemented a reduction of the disability to 40 percent, prospectively effective from April 1, 2008; and also on January 11, 2008, the RO concurrently issued notice of that rating decision to the Veteran at his address of record.  

The RO's January 2008 rating reduction did not provide the Veteran the full 60-days, required by law, for the presentation of additional evidence to show that compensation payments should be continued at their present level.  This violated the due process requirements of 38 C.F.R. § 3.105(e), established to serve as a procedural protection against improper reductions of disability ratings.

The United States Court of Appeals for Veterans Claims (Court) has consistently held that when an RO reduces a Veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).  The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath, 1 Vet. App. at 595.

Thus, the Board finds that the January 2008 rating decision implementing the rating reduction, effective April 1, 2008, was improper and thus void ab initio.  See Greyzck, 12 Vet. App. at 292.  Accordingly, the 100 percent rating is reinstated.


ORDER

Entitlement to restoration of a 100 percent disability rating for residuals of adenocarcinoma of the prostate is granted effective April 1, 2008.



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


